Opinion by
Cline, J.
At the trial the witness for the petitioner testified that he had made all the entries herein; that he and the petitioner, Mr. Stern, had talked with the appraiser advising him that the hats were not sold in Italy but were made specially for the petitioner; and that the appraiser stated if that was the case they could enter them on an export basis, which they did. On appeal to reappraisement the single judge sustained the appraiser in his finding of United States value (Reap. Dec. 4166) and the Third Division affirmed the single judge’s decision (Reap. Dec. 4321). On appeal the Court of Customs and Patent Appeals reversed and remanded the case on the ground that only the sale of merchandise imported previous to the dates of exportation of the merchandise being appraised could be used as a basis for arriving at United States value (26 C. C. P. A. 410, C. A. D. 48). On rehearing (Reap. Dec. 5032), it was held that cost of production was established as to some of the items and that the plaintiff had failed to meet the burden of proof on the balance, so that the appeals were dismissed although tbe appraiser’s finding of United States value was erroneous. The court held that the importer was without intent to defraud the Government or deceive its officials as to the proper value of the merchandise and that there was an honest difference of opinion between the importer and the Government appraiser as to the proper basis of valuation. (Alex Schechter Corp. v. United States, 4 Cust. Ct. 17, C. D. 272 cited.) The petition was therefore granted.